DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 1/19/2021.
Claims 1-8 remain pending. Claims 1-8 are amended. Claims 1-8 have been examined and are rejected. 


Priority
This application claims priority to provisional application 62/580,466 filed 11/2/2017.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonvin et al. (US 2014/0136571 A1) in view of Adogla et al. (US 9,741,005 B1).
With regard to Claim 1, Bonvin teaches:
A method for optimizing a distributed data storage system, comprising the steps of: 
identifying parameters for said distributed data storage, including storage nodes, computing nodes, and network resources; (data owners utilize an interface to specify data related parameters such as data durability related parameters and data availability related parameters for the distributed data storage environment which comprises storage, bandwidth, and computational resources [Bonvin: 0048; 0032; 0068]);
obtaining parameter data for said parameters, said parameter data representing at least technical characteristics and usage characteristics of said storage nodes and said computing nodes, and said network resources; (obtaining public cloud provider offerings comprising provider related parameters such as the cost for storing a certain amount of data, the upstream and downstream available bandwidth and the cost for performing operations on stored data [Bonvin: 0002; 0024; 0033; 0046; 0125]);
calculating, on a basis of said respective parameters, optimization for said storage nodes, computing nodes, and network resources; (system 100 comprises engines 101 that determine optimized placement of data chunks following the rules set by the data owner while also taking into account the access patterns of the data [Bonvin: 0069; 0076]);
determining risk estimates associated with each of a plurality of configurations of said distributed data storage systems; (compute the best provider set for storing the chunks of a data 
optimizing said distributed storage system in one of said plurality of configurations to minimize risk; (given the users' rules, the system stores the user data at the cheapest provider set and continuously adapts the data placement to match the data access pattern [Bonvin: 0071]);
wherein said distributed storage system performs functions including: separating a data file into multiple discrete pieces, and dispersing said pieces among multiple storage units, wherein no one storage unit has sufficient data to reconstruct the data file; (splitting data into chunks using erasure coding and placing the chunks at a plurality of providers [Bonvin: 0065-66]).

However, Bonvin does not teach (where underlining indicates the portion of each limitation not taught):
calculating, on a basis of said respective parameters, respective risk indices for said storage nodes, computing nodes, and network resources;
determining, based on said respective risk indices, risk estimates associated with each of a plurality of configurations of said distributed data storage systems
	
In a similar field of endeavor involving optimizing resource placement in a distributed computing system, Adogla discloses:
calculating, on a basis of said respective parameters, respective risk indices for said storage nodes, computing nodes, and network resources; (one or more graphs may be generated to represent client instances within a web service environment or cluster based on data collected from live operation and/or static attributes of a client instance or other electronic 
determining, based on said respective risk indices, risk estimates associated with each of a plurality of configurations of said distributed data storage systems; (identify an ideal graph based in part on comparing one or more customer graphs with one or more model, curated, or best practice graphs of a distributed system, wherein availability risks may be assessed and/or recommendations may then be provided based at least in part on the identified ideal graph [Adogla: 5:24-53; abstract]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bonvin in view of Adogla in order to calculate risk indices, and determine risk estimates based on the risk indices in the system of Bonvin. 
One of ordinary skill in the art would have been motivated to combine Bonvin with Adogla as doing so would allow users to send requests to assess availability risks and/or simulate configuration settings of the resources provided by a service provider computer to allow the provider to determine whether some or all of a user's application stack is vulnerable to single-availability zone failures [Adogla: 9:47-10:2]).

With regard to Claim 2, Bonvin-Adogla teaches:
A method according to claim 1, wherein said parameters for said distributed data storage include at least one selected from the group consisting of node failure, maximum transfer speeds, data sovereignty, power sources, carbon foot print per gigabyte, corporate policies, pricing policies, data exposure, regulatory compliance, geographic concentration, provider 

With regard to Claim 3, Bonvin-Adogla teaches:
A method according to claim 1 wherein obtaining data for said parameters to define aspects of said distributed data storage includes obtaining said data from third parties; (obtaining public cloud provider offerings [Bonvin: 0002; 0024; 0046]. Adogla teaches that the model analysis module may be configured to collect data from one or more distributed systems including other third-party distributed computing system providers (e.g., cloud service providers, etc.) [Adogla: 19:1-22]).

With regard to Claim 4, Bonvin-Adogla teaches:
A method according to claim 1, further comprising receiving said parameter data for said distributed data storage includes from third parties; (the system is implemented so as to be accessed as hosted service operating as an independent broker for multiple customers through an online environment [Bonvin: 0073-74]. Adogla teaches that the model analysis module may be configured to collect data from one or more distributed systems including other third-party distributed computing system providers (e.g., cloud service providers, etc.) [Adogla: 19:1-22]).

With regard to Claim 5, Bonvin-Adogla teaches:


With regard to Claim 6, Bonvin-Adogla teaches:
A method according to claim 1, further comprising advising at least one third party about an initial configuration or re-configuration of an existing distributed data storage system; (the distributed system or a service provided by a third-party may receive information about client instances associated with an application stack of a customer, infer and/or classify information flow and/or dependencies of the stack and generate a graph based at least in part on the received information, wherein the availability risk assessment and/or remediation actions (and/or recommendations) may be performed or otherwise provided by the third-party services [Adogla: 4:6-28; 6:7-35]).

With regard to Claim 7, Bonvin-Adogla teaches:
A method according to claim 1, further comprising initially configuring a distributed data storage system or re-configuring an existing distributed data storage system to maintain a selected parameter at a specified value; (low adaptive data placement based on the real-time data access patterns, so as to minimize the price that the data owner has to pay to the cloud storage providers while taking into account a set of customer rules [Bonvin: 0009-10]).

With regard to Claim 8, Bonvin-Adogla teaches:
A method according to claim 1, further comprising periodically and repeatedly advising at least one third party about an ongoing status of said distributed data storage system or re-


Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446